DETAILED ACTION
This action is in response to the application filed 4 July 2020.
Claims 1-20 are original.
Claims 1-20 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The priority claim to U.S. Patent Application numbers 62/871005, 62/949111, and 62/977493 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
At [0003] the specification recites “to be design and optimize”
One of the phrases “to be designed and optimized” or “to 
At [0094] the specification recites “according to according to ”
The phrase “according to .
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim recites “the collated casting trial” as a reference to “a casting trial” in claim 1. It is recommended to use the same nomenclature, e.g. “.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  The claim recites “the casting parameters of the satisfactory result” as a reference to “casting parameters of the first casting modelling stage” in claim 1 [via “evaluating the casting trial” where the “trial is “using the resulting casting parameters of the first casting modelling stage”]. It is recommended to use the same nomenclature, e.g. “the casting parameters of the first casting modelling stage”, for both the basis and the reference.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “low” and “high” in claims 2-4 are relative terms which render the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is recommended to amend claim to recite “the first casting modelling stage includes a  having a lower fidelity than a higher fidelity simulation included in the second casting stageer” and “high” to “higher”.
For the purposes of further examination, it is assumed that “low” and “high” are “lower” and “higher” where the terms are applied as in the recommendation set forth above.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 20 recites “One or a connected group of computer systems running software configured to”; however, the body of the claim are the steps of a method, i.e. although “systems” is recited, there are only actions with no claimed components for the system. Accordingly, it is not clear as to whether the claim is directed to a process or a system.
 comprising: on or more processors, wherein the one or more processors run
For the purposes of further examination it is assumed that the claim is directed to a system comprising one or more processors which run software to carry out the method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a process comprising “stages”, i.e. one or more actions, and “evaluating”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “evaluating the casting trial” which is a process that may be performed mentally, i.e. an evaluation, see for example [0082]-[0083] of the specification.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:

Considering the claim as a whole, there is the judicial exception with mere instruction to apply the exception.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, there is the judicial exception (evaluating …) with mere instruction to apply the exception (first and second stages and casting tiral) which does not, whether taken individually or in combination, amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Claim 2:


Claim 3:
The claim recites “the first casting modelling stage includes multiple runs of the low fidelity simulation; and the second casting stage includes only a single run of the high fidelity simulation”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it is nominal and requires that “stage” be either a simulation run [another high-level descriptor] or multiple runs of a simulation. Accordingly, the reasoning given for claim 2 applies.

Claim 4:
The claim recites “the first casting modelling stage includes an evaluation after the low fidelity simulation with a negative result of the evaluation forking back to before the low fidelity simulation; and the second casting stage includes only a single run of the high fidelity simulation”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it merely requires conditionally repeating the “simulation” [a high level descriptor]. Accordingly, the reasoning given for claim 2 applies.

Claim 5:


Claim 6:
The claim recites “in response to the evaluating yielding an unsatisfactory result, the process forks back to within the first casting modelling stage”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it merely requires conditionally repeating the “simulation” [a high level descriptor] using the previous [generically specified] outcomes. Accordingly, the reasoning given for claim 5 applies.

Claim 7:
The claim recites “the forking back causes the first casting modelling stage to run with an expanded process parameter range relative to the prior run; and the expanded process parameter range is created algorithmically by a rules-based modification of a prior run process parameter range”; however, this does not recite details of how to achieve the outcome used for evaluation, e.g. what the [generically specified] parameters are or how to use them. Accordingly, the reasoning given for claim 5 applies.

Claim 8:


Claim 9:
The claim recites “the forking back is to a point dependent on the nature of the unsatisfactory result”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it is another high level description – the “nature” of the “result” is considered when repeating. Accordingly, the reasoning given for claim 5 applies.

Claim 10:
The claim recites “the first casting modelling stage solidification model; includes running a in response to a first said unsatisfactory result, the forking back is to a point after the solidification model; and in response to a second said unsatisfactory result, the forking back is to a point before the solidification model”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it is another high level description – “running a solidification model” and when to repeat the running in terms of a high-level description [“unsatisfactory result”]. Accordingly, the reasoning given for claim 9 applies

Claim 11:


Claim 12:
The claim recites “the first casting modelling stage includes running a solidification model; the first casting modelling stage includes an optimization and sensitivity analysis of defect risk; and the forking back is to a point after the solidification model but at or before the optimization and sensitivity analysis of defect risk”; however, this does not recite details of how to achieve the outcome used for evaluation, i.e. it is another high level description – “running a solidification model” and “an optimization and sensitivity analysis”; and when to repeat the running in terms of a high-level description. Accordingly, the reasoning given for claim 5 applies.

Claim 13:
The claim recites “in response to the evaluating yielding a satisfactory result, performing commercial scale production of castings using the casting parameters of the satisfactory result”; however, this only conditionally generically links the judicial exception to a field of use, i.e. 

Claim 14:
The claim recites “wherein, relative to the stage, the first casting modelling involves one or more of: coarser mesh; simplistic approximation of gating features; omission of casting core; simpler furnace model; lower part count per mold; simplification of part features; omission of part features; smaller run time; and fewer iterations”; however, this is merely a high-level description of generic descriptors, e.g. field-of-use or generic simulation descriptors, which does not provide for details on achieving the outcome. Accordingly, the reasoning given for claim 1 applies.

Claims 15-16:
The claims recite a subset of the features of claim 14 and the same reasoning applies.

Claim 17:
The claim recites “the evaluating comprises comparing results of the second casting modelling stage with results of the casting trial; and the comparing comprises determining presence in the casting trial of defects not predicted by the second casting modelling stage”; however, this is a process that may be performed mentally. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Claim 18:
The claim recites “the first casting modelling stage and the second casting modelling stage are performed using one or a connected group of computer systems”; however, this amounts to mere instruction to apply the exception in a computerized environment [see MPEP 2106.05(f)]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Claim 19:
In addition to the reasoning provided in claim 1, consider the following:
Step 2A – prong one:
The claim recites “analyze the relative risk of defects predicted by each executed simulation” and “in order to determine optimized casting process parameters” which is a process that may be performed mentally, e.g. evaluating results.
Accordingly, this may be part of the judicial exception.
Step 2A – prong two and Step 2B:
The claim recites “compute simulation parameters corresponding to experimental points spanning a process parameter range; execute simulations according to the computed simulation parameters” and “perform an optimization and sensitivity analysis of defect risk” which only sets forth the idea of an outcome, i.e. performing a simulation and optimization and analysis, without reciting details of how the outcome is accomplished.
Accordingly, this may be part of the instruction to apply the exception.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding Claim 20:
Step 1:
As discussed above in rejections under 35 USC §112(b), there are clarity issues such that the statutory category cannot be determined. Under the assumptions taken in view of the clarity issues [see rejection under 35 USC §112(b) herein above], the claimed invention would fall within the category of machines; further, whether the claim is directed to a machine or a process, these are each a statutory category.
Steps 2A and 2B:
The method in the body of claim 20 is a process like that of claim 1. Accordingly, the analysis of steps 2A and 2B for claim 1 would apply to claim 20, mutatis mutandis, where the one or a connected group of computer systems (of claim 20) merely provides a tool with which to implement the exception, i.e. mere instruction to apply the exception [see MPEP 2106.05(f)].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang (US 2012/0232685 Al).

Regarding claim 1, Wang discloses a process comprising:
a first casting modelling stage producing resulting casting parameters ([0013]: “The casting design module provides a geometric representation of an optimal casting component based on input data of initial product geometry and property requirements of the component being analyzed. Within the casting design module, the final geometry of the part acts as a starting point for the casting design.”; see also various references to “casting design module” throughout);
a second casting modelling stage performed using the resulting casting parameters of the first casting modelling stage and of higher fidelity than the first casting modelling stage ([0014]: “The multiscale defects and microstructure prediction module receives as input the final casting design and the optimal manufacturing procedures of the respective casting design module and the process modeling and optimization module, and produces as output predicted microstructural constituent morphology and distributions.”);
in parallel with the second casting modelling stage, a casting trial using the resulting casting parameters of the first casting modelling stage ([0014]: “Optionally, a test casting with well-controlled solidification conditions can be used to calibrate the module to ensure accuracy across numerous scales, where the smallest of these characterize crystal structure, phase properties and precipitates. Such values can be used to determine and extrapolate very small scale local properties in order to analyze pore size, grain/dendrite morphology and eutectic particle structure, as well as casting defects, grains and dendrite arm spacing (DAS) for an entire cast component at the large scale.”); and
evaluating the casting trial ([0014]: “calibrate” is comparing the trial to the simulated results; [0015] discussing whether various requirements for the part are met based on the simulated (and accordingly the trial casting) results; fig 1A: decision blocks 220, 240, 250, 450).

Regarding claim 2, Wang discloses the process of claim 1 wherein:
the first casting modelling stage includes a low fidelity simulation ([0045]: “modeled. For example, macroscale (Scale III) defects can typically be seen with the naked eye or a magnifying glass. Common examples of such defects include core gas bubbles, entrained gas and cold shuts. By nature of the physical scale of the defect formation processes, these are modeled using finite element models (FEM), finite difference methods (FDM) or volume offluid (VOF) methods with nodal dimensions on the order of millimeters to centimeters, to predict defects and microstructural constituents with maximum dimensions on the order of 10 millimeters to a meter”); and
the second casting stage includes a high fidelity simulation ([0045]: “These Scale I-level predictions are made at nearly the atomic level, employing computational methods such as ab-initio, molecular dynamics (MD), and phase field (PF) calculations to simulate microstructure formation in a total volume less than 1 cubic micron. … The gap between Scales I and III, for defects and microstructural constituents ranging from about 1 micron to 10 millimeters in maximum dimension, is filled by mesoscale and microscale (i.e., Scale II) simulation methods. … Computational methods used for the mesa and microscale predictions include cellular automata (CA), modified cellular automata (MCA) and PF”).

Regarding claim 3, Wang discloses the process of claim 2 wherein: the first casting modelling stage includes multiple runs of the low fidelity simulation ([0016]: “the method may or may not iterate the process; in the case where the predetermined criteria is satisfied, the simulated casting process is determined to be an optimized process, whereas in the case where the predetermined criteria is not satisfied, a product geometry redesign is submitted to the computation modules for generation of updated performance indicia”); and the second casting stage includes only a single run of the high fidelity simulation ([0014]: “finally mapping the expected microstructure to the new part without re-running all the nanoscale calculations.”; [0051]-[0053]: e.g. “This then permits calculation of the materials properties of any Scale II volume within the Scale III model based on the developed correlations and the casting or heat treatment conditions the individual Scale II volume has experienced. … The validation of Scale I simulation and correlations was performed using a test casting with well-controlled solidification and/or heat treatment conditions, after which correlations are used to calculate the materials properties of any individual volume (up to 1 micrometer size) based on the casting or heat treatment conditions the Scale I volume is experiencing. … Scale I volumes within the Scale II sample to be calculated using the relationships developed for Scale I without running an actual Scale I simulation. … The materials properties of any individual Scale II volume sample can be quickly calculated based on the relationships developed without really running the Scale II simulation.” EN: running the simulations once for calibration and correlation and therafter using the correlation as the simulation.).

Regarding claim 4, Wang discloses the process of claim 2 wherein:
the first casting modelling stage includes an evaluation after the low fidelity simulation with a negative result of the evaluation forking back to before the low fidelity simulation (fig 1A: the “N” decision branch for decision blocks 220, 250, and 450; [0039]: “[0039] In FIGS. lA and lB, results such as in the above tables would form input to the decision step entitled casting quality requirements 220 and to the decision step entitled residual stress requirements 250.”; [0044]: “The performance prediction serves as output from module 400, and indicates where the component can be expected to fail, by which failure mode, and the probability of failure. At this juncture, if the durability of the component being modeled meets the requirements, the structural attributes will have been verified; if not, then the analysis will return to the casting design module 100 to try again.”; [0066]: “A decision tree or related logic element is used to determine if the predicted properties and durability meet a predetermined set of requirements (such as customer requirements 450); if so, then the system 1 settles upon the modeled product casting as being optimal and conveys such information to an appropriate file, data set or related form of output. Otherwise, the information is sent to a product geometry redesign 115 that can be fed into casting design module 100 for modification of one or more of the various manufacturing processes, such as casting, heat treatment and machining.”); and
the second casting stage includes only a single run of the high fidelity simulation (as shown for claim 3).

Regarding claim 5, Wang discloses the process of claim 1 wherein:
in response to the evaluating yielding an unsatisfactory result, the process forks back to within the first casting modelling stage (fig 1A: the “N” decision branch for decision blocks 220, 250, and 450; [0039]: “[0039] In FIGS. lA and lB, results such as in the above tables would form input to the decision step entitled casting quality requirements 220 and to the decision step entitled residual stress requirements 250.”; [0044]: “The performance prediction serves as output from module 400, and indicates where the component can be expected to fail, by which failure mode, and the probability of failure. At this juncture, if the durability of the component being modeled meets the requirements, the structural attributes will have been verified; if not, then the analysis will return to the casting design module 100 to try again.”; [0066]: “A decision tree or related logic element is used to determine if the predicted properties and durability meet a predetermined set of requirements (such as customer requirements 450); if so, then the system 1 settles upon the modeled product casting as being optimal and conveys such information to an appropriate file, data set or related form of output. Otherwise, the information is sent to a product geometry redesign 115 that can be fed into casting design module 100 for modification of one or more of the various manufacturing processes, such as casting, heat treatment and machining.”).

Regarding claim 6, Wang discloses the process of claim 5 wherein:
the forking back is to a point dependent on the collated casting trial, second casting modelling stage, and first casting modelling stage (fig 1A: the “N” decision branch for decision block 450; [0066]: “A decision tree or related logic element is used to determine if the predicted properties and durability meet a predetermined set of requirements (such as customer requirements 450); if so, then the system 1 settles upon the modeled product casting as being optimal and conveys such information to an appropriate file, data set or related form of output. Otherwise, the information is sent to a product geometry redesign 115 that can be fed into casting design module 100 for modification of one or more of the various manufacturing processes, such as casting, heat treatment and machining.”).

Regarding claim 7, Wang discloses the process of claim 5 wherein:
the forking back causes the first casting modelling stage to run with an expanded process parameter range relative to the prior run ([0066]: “Otherwise, the information is sent to a product geometry redesign 115 that can be fed into casting design module 100 for modification of one or more of the various manufacturing processes, such as casting, heat treatment and machining.”; and [0038] and Table I: “As shown in FIG. 3, output 250, the optimal process practice recommendations can be used to accelerate process engineering's preparations for a new product. Equipment capability requirements can be quantified, such as the hydrogen level required in the degassing station on the cast line, and process control documentation can be prepared with limits based on the model output well in advance of the production trials. For instance, if the target porosity level was less than 0.5 volume percent, the process optimization would report that the predicted porosity levels on the casting model exceeded the target, or sum the number of nodes which exceed this value. Examples in table form show results and recommendations for both a non-optimized casting and process design (Table I) as well as an optimized one (Table II).” With Table I showing “reduce velocity”, “reduce hydrogen content”, etc.; [0089]: “Similarly, expected warranty rates for like components subjected to new operating conditions can be predicted by updating the service load and temperature distributions and recomputing the tensile, creep, and fatigue failure probabilities. … Such reliability 460 calculations can also be used to evaluate the business case for process improvements requiring capital investment by adjusting the defect population to represent the new process and determining if the proposed improvement provides enough benefit to justify its implementation for a particular product line.”); and
the expanded process parameter range is created algorithmically by a rules-based modification of a prior run process parameter range ([0073]: “With particular regard to FIG. 2, the data may be in the form of a set of rules such that an algorithm (such as that embodied in inference engine 105) can be used to have automated searching, pattern matching and deductive reasoning applied to initial casting geometry, gating/riser system design and related information in order to perform computational simulations for further optimization.”; [0075[: “Based on the casting design rules contained in the knowledge base 102, the casting and gating system of the component is roughly designed.”).

Regarding claim 8, Wang discloses the process of claim 7 wherein:
the rules-based modification of a prior run process parameter range expands the process parameter range based on a magnitude of the unsatisfactory result and one or more associated process parameter sensitivities ([0037]: “iterations. Another advantage is that the relative contributions of the various factors are listed in the DOE output, making it clear which variable or variables have the most impact on the casting defects.” – demonstrating parameter sensitivities; [0038]: “For instance, if the target porosity level was less than 0.5 volume percent, the process optimization would report that the predicted porosity levels on the casting model exceeded the target, or sum the number of nodes which exceed this value.” And Table I showing the magnitudes of nodes; [0076]: “Inference engine 105 also employs a rule set and an inference component the latter of which applies the rules based on the state of information in the working memory. From a logic flow perspective, inference engine 105 receives model data (such as from initial product geometry 10) and a premise set generated by the GUI 107 that are in turn based on the casting design specifications 106. Execution cycle of the inference engine 105 includes a logical "do while" loop that repeats itself until the value of a variable in question is found to be true such that a final casting design 120 is produced.”).

Regarding claim 9, Wang discloses the process of claim 5 wherein:
the forking back is to a point dependent on the nature of the unsatisfactory result ([0038]:Table I showing the differing recommended changes dependent upon the nature of the unsatisfactory result; [0040]: “The output (in the form of process improvement opportunities and recommended optimal process practices) are then subjected to a decision related to casting quality requirements 220 such that the component designer or process engineer may employ his or her best practices, while output from the residual stress and distortion predictions 250 may be used to provide valuable input information for the structure performance module 400.”; fig 1A showing decision blocks 220, 250, and 450 branching to differing points.).

Regarding claim 10, Wang discloses the process of claim 9 wherein:
the first casting modelling stage includes running a solidification model ([0045]: “Referring with particularity to FIG. 4A, macroscale (Scale III) activities are used to provide defect predictions in the as-cast state (i.e., prior to any postcasting heat treating) for holes, oxides and related defects. Macroscale defects prediction submodule 310 proceeds along two paths, including analyses for fluid flow 312 and solidification 313.”);
in response to a first said unsatisfactory result, the forking back is to a point after the solidification model (fig 1a showing decision blocks 220 and 250 branching back to points after the stage III block at 310); and
in response to a second said unsatisfactory result, the forking back is to a point before the solidification model (fig 1a showing the decision blocks 120 and 450 branching to points before the stage III block at 310).

Regarding claim 11, Wang discloses the process of claim 5 wherein:
the first casting modelling stage includes running a solidification model ([0045]: “Referring with particularity to FIG. 4A, macroscale (Scale III) activities are used to provide defect predictions in the as-cast state (i.e., prior to any postcasting heat treating) for holes, oxides and related defects. Macroscale defects prediction submodule 310 proceeds along two paths, including analyses for fluid flow 312 and solidification 313.”);
the first casting modelling stage includes a determination of variables and regions of interest ([0053]: “As with Scale I, VOF & FEM simulations in submodule 340 for fluid flow, solidification, or heat treatment with given conditions of alloy & melt quality (both shown as part of the knowledge bases 102, 202 of the expert systems 101 and 201 depicted in FIGS. 2 and 3, respectively), casting/gating geometry 20, casting process parameters 200-1 (as shown in FIG. lA), 200-1B (as shown in FIG. 1B) or heat treatment parameters 200-2 are performed. During or after macro simulation, flow velocity, pressure, hydrogen level, temperature and related values are established for each Scale II volume. This allows calculation of the macro/mesa scale casting defects or grain sizes 310.” EN: scale II volumes are regions of interest.); and
the forking back is to a point after the solidification model but at or before the determination of variables and regions of interest (fig 1a showing the decision blocks 220 branching to a point after the stage III block at 310 and at or before the determination at 200-1.).

Regarding claim 12, Wang discloses the process of claim 5 wherein:
the first casting modelling stage includes running a solidification model (as for claim 11);
the first casting modelling stage includes an optimization and sensitivity analysis of defect risk ([0037]: “After an initial shape is defined, the optimal dimensions may be obtained through DOE numerically, where the casting defect results will be estimated for each run within the DOE matrix and used in final optimization. … Another advantage is that the relative contnbut10ns of the various factors are listed in the DOE output, making it clear which variable or variables have the most impact on the casting defects.”); and
the forking back is to a point after the solidification model but at or before the optimization and sensitivity analysis of defect risk (fig 1a showing the decision blocks 220 branching to a point after the stage III block at 310 and at or before the determination at 320.).

Regarding claim 13, Wang discloses the process of claim 1 wherein:
in response to the evaluating yielding a satisfactory result, performing commercial scale production of castings using the casting parameters of the satisfactory result ([0011]: “Output data or related information provides indicia of how well the contemplated casting process can be expected to work, thereby giving a component designer or process engineer a measure of confidence that the proposed design and process can be reliably and efficiently manufactured.”; [0024]: “The operation of these four modules is integrated into a system, a portion of which employs an expert system-based approach to integrating component design and manufacturing.”; [0035]: “The disclosed VCCD system 1 is a particular implementation of CAE and ICME that allows virtual components to be subjected to iterations in design, casting, heat treating and structural and durability assessment in order to optimize the subsequent manufacture of actual equivalents of such components.”; [0089]: “Predictions of individual component performance can be extrapolated to predict component reliability 460. Such an approach is especially valuable when large numbers of the same component are mass-produced, as it allows the manufacturer to readily determine if the contemplated component will be in accordance with warranty predictions for a given application.”).

Regarding claim 14, Wang discloses the process of claim 1 wherein, relative to the second casting modeling stage, the first casting modelling stage involves one or more of:
([0008]: “While the results from CA have been promising, they require an extremely refined mesh size. Where interdendritic flow models can use mesh dimensions of 1 to 10 mm, CA requires mesh dimensions of 1 to 70 μm-three orders of magnitude smaller. As a result, CA is generally applied to casting submodels, using thermal histories predicted from a macromodel on a coarser mesh.”; EN: claim limitations are met via this alternative, see 103 rejection below for gating approximation alternative);

Regarding claim 15, Wang discloses the process of claim 1 wherein, relative to the second casting modeling stage, the first casting modelling stage involves one or more of:
coarser mesh (as for claim 14; EN: claim limitations are met via this alternative, see 103 rejection below for gating approximation alternative).

Regarding claim 17, Wang discloses the process of claim 1 wherein:
the evaluating comprises comparing results of the second casting modelling stage with results of the casting trial ([0014]: “Optionally, a test casting with well-controlled solidification conditions can be used to calibrate the module to ensure accuracy across numerous scales, where the smallest of these characterize crystal structure, phase properties and precipitates. Such values can be used to determine and extrapolate very small scale local properties in order to analyze pore size, grain/dendrite morphology and eutectic particle structure, as well as casting defects, grains and dendrite arm spacing (DAS) for an entire cast component at the large scale.”); and
the comparing comprises determining presence in the casting trial of defects not predicted by the second casting modelling stage ([0014]: “calibrate” is comparing the trial to the simulated results to determine if predicted defects are not actually present or actual defects are not predicted).

Regarding claim 18, Wang discloses the process of claim 1 wherein:
the first casting modelling stage and the second casting modelling stage are performed using one or a connected group of computer systems ([0011]: “According to one aspect of the present invention, a method of computationally simulating a casting process for a lightweight metal-based (for example, an aluminum alloy-based) component includes operating a computer with numerous computation modules such that upon receipt of data pertaining to the component, the computer subjects the data to the various computation modules.”; fig 7 and [0070]).

Regarding claim 19, Wang discloses the process of claim 18 wherein:
the one or a connected group of computer systems comprises one or more servers and one or more workstations ([0070]: “The computer 500 (regardless of whether configured as an autonomous device, workstation, mainframe or other form)”; and
the one or more servers and one or more workstations have respective scripting language interpreters running respective scripts ([0070]: “computer-readable program code means (not shown) to process at least a portion of the received information relating to the aluminum alloy.”; [0071]: “Ina particular form, the computer-readable program code means corresponds to the one or more modules 100, 200, 300 or 400 that can be loaded into ROM 540B.”) configured to:
([0037]: “After an initial shape is defined, the optimal dimensions may be obtained through DOE numerically,”);
execute simulations according to the computed simulation parameters (as for claim 2; [0037]: “where the casting defect results will be estimated for each run within the DOE matrix and used in final optimization.”);
analyze the relative risk of defects predicted by each executed simulation; and perform an optimization and sensitivity analysis of defect risk in order to determine optimized casting process parameters ([0037]: “Another advantage is that the relative contributions of the various factors are listed in the DOE output, making it clear which variable or variables have the most impact on the casting defects. Furthermore, because actual casting processes involve the interaction of the input parameters and output, the use of DOE methods facilitates examination of interactions between input variables on the results”).

Regarding claim 20, Wang discloses one or a connected group of computer systems running software (as for claims 18 and 19) configured to:
run a first casting modelling stage producing resulting casting parameters (as for claim 1);
run a second casting modelling stage performed using the resulting casting parameters of the first casting modelling stage and of higher fidelity than the first casting modelling stage (as for claim 1); and
(as for claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Jana (JANA, S., O. KÄTTLITZ, F. HEDIGER, J. JAKUMEIT, AND J. AGUILAR. "Predictions of misruns using three-phase coupled mold-filling and solidification simulations in low pressure turbine (LPT) blades." In IOP Conference Series: Materials Science and Engineering, vol. 33, no. 1, p. 012007. IOP Publishing, 2012. 9 pages).

Regarding claim 16, Wang discloses the process of claim 1 (as shown above).  
Wang does not explicitly disclose wherein, relative to the second casting modeling stage, the first casting modelling stage involves simplistic approximation of gating features.
However, Jana teaches the first casting modelling stage involves simplistic approximation of gating features (P3:§3.1:¶1: “To obtain an idea of the mesh and time step size required, tests were carried out in the simplified geometry shown in Figure 1 (left Figure).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang in view of the teachings of Jana to include “wherein, relative to the second casting modeling stage, the first casting modelling stage involves simplistic approximation of gating features” by using the simplified geometry since Wang teaches using a volume of fluid simulation (e.g. at [0043]) while the simplified geometry of Jana allows for the determination of the mesh discretization and time discretization required for this method (P3:§3.1:¶1).
	
Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5486995 A
Discussing using a reduced model and a detailed model for manufacturing process control
US 5841669 A
Discussing determining influential parameters and using pattern recognition to classify casting solutions (e.g. defect free or with defects)
CARLSON, KENT D., SHOUZHU QU, AND CHRISTOPH BECKERMANN. "Feeding of high-nickel alloy castings." Metallurgical and Materials Transactions B 36, no. 6 (2005): 843-856.
Discussing correlating images and casting trial results to be used in casting simulation
OHNAKA, I. "How to solve complex problems in foundry plants-future of casting simulation." In IOP Conference Series: Materials Science and Engineering, vol. 84, no. 1, p. 012034. IOP Publishing, 2015.
Discussing a procedure for identifying and rectifying defects in casting, see pp1-4:§2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147